Case 4:19-cv-00779 Document1 Filed on 03/04/19 in TXSD Page 1 of 8 ,

®,

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF TEXAS
DIVISION

 

 

Form To Be Used By A Prisoner in Filing a Complaint
Under the Civil Rights Act, 42 U.S.C. § 1983:

Soha Henry Gihley 1055269

Plaintiff's nathe and ID Number

Welle Peck Unit - M60

Place of Confinement

Vv.

CASE NO:

 

(Clerk will assign the number)

wellecePack Uni? Clinic 1.400 wellece tek el Ubwosole Te 27062

 

Defendant’s name and address socnited States Courts

Stiles Ua tate 3000 FMS" Becomonf Ty FP 705

uthern District of Te
Xas
FILED

Defendant’ name gand Address GA Univers by Give Gelvestor Te 77555 MAR 04 2019

Gy Ovlpetion

24585

 

Tx
_Aveviology Gutpateakt| wit Ol Univesity B (vel, @ al vessen "David J. Bradley, Clerk of Court
Defendant's 1 name and address

(DO NOT USE “ET AL.”)

 

INSTRUCTIONS - READ CAREFULLY

NOTICE:

Your complaint is subject to dismissal unless it conforms to these instructions and this form.

1.

ATC 1983 (Rev. 04/06) . PagelofS — “S ¢

To start an action you must file an original and one copy of your complaint with the court. You should keep a
copy of the complaint for your own records.

Your complaint must be legibly handwritten in ink, or typewritten. You, the plaintiff, must sign and declare
under penalty of perjury that the facts are correct.. If you need additional space, DO NOT USE THE
REVERSE SIDE OR BACK SIDE OF ANY PAGE. ATTACH AN ADDITIONAL BLANK PAGE AND
WRITE ON IT.

You must file a separate complaint for each claim you have unless the various claims are all related to the
same incident or issue or are all against the same defendant, Rule 18, Federal Rules of Civil Procedure. Make
a short and plain statement of your claim, Rule 8, Federal Rules of Civil Procedure.

When these forms are completed, mail the original and one copy to the Clerk of the United States Court for
the appropriate District of Texas in the Division where one or more named defendants are located, or where
the incident giving rise to your claim for relief occurred. The list labeled as “VENUE LIST” is posted in your
unit law library. It is a list of Texas prison units indicating the appropriate District Court, the Division and ari -

. address of the Divisional Clerks.

co.
Case 4:19-cv-00779 Document 1. Filed on 03/04/19 in TXSD Page 2 of 8

FILING FEE AND IN FORMA PAUPERIS

1.

2.

In order for your complaint to be filed, it must be accompanied by the filing fee of $350.00.

If you do not have the necessary funds to pay the filing fee in full at this time, you may request permission to
proceed in forma pauperis. In this event you must complete the application to proceed in forma pauperis
(IFP), setting forth the information to establish your inability to prepay the fees and costs or give security
therefore. You must also include a six (6) month history of your Inmate Trust Account. You can acquire the
application to proceed IFP and appropriate Inmate Account Certificate from the law library at your prison
unit.

28 U.S.C. 1915, as amended by the Prison Litigation Reform Act of 1995 (PLRA), provides, “...if a prisoner
brings a civil action or files and appeal in forma pauperis, the prisoner shall be required to pay the full
amount of a filing fee.” Thus, the Court is required to assess and, when funds exist, collect, the entire filing
fee or an initial partial filing fee and monthly installments until the entire amount of the filing fee has been
paid by the prisoner. If you submit the application to proceed in forma pauperis, the Court will apply 28
U.S.C. 1915 and, if appropriate, assess and collect the entire filing fee or an initial partial filing fee, then
monthly installments from your Inmate Account, until the entire $350 filing fee has been paid.

 

If you intend to seek in forma pauperis status, then do not send your complaint without an Application to
Proceed IFP, and the Certificate of Inmate Trust Account. Complete all the essential paperwork before
submitting it to the Court.

CHANGE OF ADDRESS

It is your responsibility to inform the Court of any change of address and its effective date. Such notice

should be marked “NOTICE TO THE COURT OF CHANGE OF ADDRESS” and shall not include any
motions(s) for any other relief. Failure to file a NOTICE TO THE COURT OF CHANGE OF ADDRESS may
result in the dismissal of your complaint pursuant to Rule 41(b), Federal Rules of Civil Procedures.

1

PREVIOUS LAWSUITS:

A. Have you filed any other lawsuits in the state or federal court relAting to
imprisonment? YES NO

B. If your answer to “A” is yes, describe each lawsuit in the space below. (If there is more than one lawsuit,
describe the additional lawsuits on another piece of paper, giving the same information.)

1. Approximate date of filing lawsuit:

 

2. Parties to previous lawsuit:
Plaintiff(s):

 

Defendant(s):

 

3. Court (If federal, name the district; if state, name the county)

 

4. Docket Number:

 

5. Name of judge to whom case was assigned:

 

6. Disposition: (Was the case dismissed, appealed, still pending?)

 

7. Approximate date of disposition:

 

ATC 1983 (Rev. 04/06) Page 2 of 5
Case 4:19-cv-00779 Document1 Filed on 03/04/19 in TXSD Page 3 of 8

II. PLACE OF PRESENT CONFINEMENT:

 

II. EXHAUSTION OF GRIEVANCE PROCEDURES:
Have you exhausted both steps of the grievance procedure in this institution? YM YES _ NO

Attach a copy of the Step 2 grievance with the response supplied by the prison system.

IV. PARTIES TO THE SUIT:

A. Name of address of plaintiff: John hear 4 Gil l cy [(O55aG5 Wellece OADalt 2AGG Welece
focke Pa Nevesota, Sy LABS”

B. Full name of each defendant, his official position, his place of employment, and his full mailing address.

Defendant #1: Ems Davis MP NidLevel frachione. SHiles Vat Fibirogry BHO RF
Lecwrngl- Ly LF: PO s

Briefly describe the act(s) or omission(s) of this defendant, which you claimed harmed you.
Cot ded ay Meckive, mMecescacy wed care te hove me toll, lovtred up se(ecus ness of j (lloess.-

Defendant #2: Brandon Denby lp Liked tration, fle Coit Inlnonary BODES)

feamont Le #7705

Briefly describe the act(s) or omission(s) of this defendant, which you claimed harmed you.

Facciged cal ta Cole Yp, Crovicled ud eHecbive nece Salt incdical ecre lo hove re ublk , lovecedup ceruscrill
Defendant #3: Mz bons er, LV AL Stiles Unit Lol imery ZOGDEMNSSIY Beaumont ly £770

 

Briefly describe the act(s) or omission(s) of this defendant, which you claimed harmed you.

faliébed Ped k cords Denied At Health tare for resclentay Tan 31, ZAE

Defendant #4: 5) Manger, Divecfocoly Mhi¢s Ostles Undin hit? BO6DFIFNDBNS
eavmond Ty 22205

Briefly describe the act(s) or omission(s) of this defendant, which you claimed harmed you.

heer Gaurd access Po pateron/, glitlonce teMipen, fa oh by Lek: An a ole ha berderndls Sorione

Defendant #5: ADL Chilkwtyeryy é MLE M0 Aicllevof Jriils Ban er, L/allete be chk Uf ALOE
bolhee Lack Ld, Vovesdta Tepas 7208

Brie Phvod describe the ‘act(s or omission(s) of this,defendant, which you claimed harmed you.
belus

ad fo Led thd soins be jf mete tai? hoxce Télehadth (ahh. De red eUetie-

even peese(bed medication HheFhurtime in Cask,

   
  

necessary hecltheare,ard

ATC 1983 (Rev. 04/06) Page 3 of 5
Case 4:19-cv-00779 Document1 Filed on 03/04/19 in TXSD Page 4 of 8
Deerdanl He 1 Tora be Lodsy UP, Miel Lael Prackioner, Wellace Pack Uniat Lining
ZUM Wallece ok Lal Vevessba Te FEA

Pravidie 0d elleckive Veclleore, cekused to queskon Shek UG
Wes olaing. bid udrschedde any head Ferr Hadiscmes, Ves plysice |
Chan Lotreat neat, ed Noth “8 oedy ve_ tg hers nee oct woe

psbeel choi ° lacemeaS-, |
\enihon” 2 $ We. Pusde fvile , MA address onknase ececlegeskure.

& . ere,
Relused to trect Fer ishee(ehe. ¢ placement’ ac oascticked ~<a bers

S hawasreh AS } ssatiecte Probewr ol Veo aay

f Z#ISSS

Delendad “8 > Ahmed A os
ZaBl Univecasty Ble, Galiestea Cxas

, ve he Lets, hippresent on t2]t8

Rebusal te baecd throw A csr poe oo Oe We Udtere Mies fal?

eval. Regoest Telehealth viele

hehe, Eevee § Fee oc febse
Vrihng Sdthoc, MD Resicheat of Marlog? BOL Univesity

VESSS
Packvipched i'n dclibardedadiblere Y2fte Fale sotes Wo dis reshes, (bese bookies nese,

RhwA Golrvestom Teas

Deendard #9

sally dretsyndans.
Tess y Chen on, Kh S / Pestlentot eu

Texas FESS
Packt <igah cA a i on ; heelchar< lace menk wer
f ( ote tudetberance fo wy ©
me eS etal Lhakonly spnplors world be Fresech
oO atl .
unatd (Fagan, M b, besident dt Nevrolanp 20 Uar vers) sy Biv Galveston

jehealth video rtes ofe Celse, yoidelsbecate ind Ferenc
aye Ay in wheelehen.

ol 'ag nostic, be

cales y 2 Oni vecs ify Biud Gelveste.

Seendent ai)
8 eval ; preserib co) ucals, thioves A her gorkic pct 4 orek

\Sendant™ \

T2KAs FEISS

Y~121B, rege
Calse robes, NO

Seen
MWilous A
NeFevdland MI Sree Pa relpedt ane UGE SpE 1saXS0e Rage: Sof Bluel
Galveston Te FFSSS

Never ede vauss ip
They clo e

 

Nolevelead—_3 5 ;

Debondent™13 MdkifE eu, Ske Unit Doltiomocy 2060 EM S51
(eaum ot Tx F7FED

 

hee Hh cor€

aco

Fe si Fy is "dl ed heal Reals / deny ity dimelly :
Avemet'ss be hres we Shean heal rare
One aklemrer 4

U chal: RM Stiles
“ a ., Tx F-43258

ZQCC EM DS!I4 Reowmens
AS, on ey MS }mely

(Prnean e olen (s'|

element 1

ye advonl weer
fyrevg bh hee

Fe (ssbyiny
Ddemps' as, +3 hes Ee
Case 4:19-cv-00779 Document1 Filed on 03/04/19 in TXSD Page 6 of 8
V. STATEMENT OF CLAIM:

State here in a short and plain statement the facts of your case, that is, what happened, where did it happen,
when did it happen, and who was involved. Describe how each defendant is involved. You need not give an

legal argument or cite any cases of statutes. If you intend to allege a number of related claims, number and set
forth each claim in a separate paragraph. Attach extra pages if necessary, but remember that the complaint
mes be stated briefly and concisely. IF YOU VIOLATE THIS RULE, THE COURT MAY STRIKE YOUR

OD he Us Wace ce Lack Uni DG jsenaty base ne WUEBTED be altb thom tbetab oo,
@ Mdbebenbat$ hare tehered b, prsttde thesoccssery medical, Cave ee have

 

     

chu, the alibi, nedyea] cecords Hele Cal pai e -conindby te
ced a IQEC ty VS fb ch vishtlen ob, bent hishts ofal,, f sal ib congly TUL on Of
6 tere over & lor thy peciad of time. prints: acomplele gickuce of dele ‘bebe

lade ference, ries especially saice We ella ees been vnde ba whstaokiate

g. lo gnosis dC Meckively bebeck,

 

 

VI. RELIEF: State briefly exactly what you want the court to do for you. Make no legal arguments. Cite not

cases or statutes.
Gra i) Srl pmmpotncee. ref froblalaary 4 Remenat Lusuechion Teeef- Haherns
aad Ly yin vheckhet c “anal aver pla org [derma e1 CNY gpeas rascbty Spephice om

gs
Vil. GENERAL BACKGROUND INFORMATION: 724 deticled a Ait do st0s

  

A. State, in complete form, all names you have ever used or been known by including any and all aliases:
dh Kency a lley

B. List all TDCJ-ID identification numbers you have ever been assigned and all other state or federal prison
or FBI numbers ever assigned to you, if know to you.

\OAL4
VII. SANCTIONS:
A. Have you been sanctioned by any court as a result of any lawsuit you have filed? YES x. NO

B. If your answer is “yes”, give the following information for every lawsuit in which sanctions were
imposed. (If more than one, use another piece of paper and answer the same questions.)

1. Court that imposed sanctions (If federal, give district and division):

 

Case Number:

 

 

2
3. Approximate date sanctions were imposed:
4

Have the sanctions been lifted or otherwise satisfied? YES NO

ATC 1983 (Rev. 04/06) Page 4 of 5
Case 4:19-cv-00779 Document1 Filed on 03/04/19 in TXSD Page 7 of 8

C. Has any court ever warned or notified you that sanctions could be imposed? YES Ano NO

D. If your answer is “yes”, give the following information for every lawsuit in which warning was imposed.

(If more than one, use another piece of paper and answer the same questions.)

1. Court that imposed warning (if federal, give the district and division):

 

2. Case number:

 

3. Approximate date warning were imposed:

 

Executed on: 25 Feb LOY Tahun. hen Y Gill (ley

(Date) (Printed arhe)
| A i

al re of Plaintiff)

PLAINTIFF’S DECLARATIONS

1.

I declare under penalty of perjury all facts presented in this complaint and attachment thereto are true and
correct.

I understand if J am released or transferred, it is my responsibility to keep the Court informed of my
current mailing address and failure to do so may result in the dismissal of this lawsuit.

L

I understand that J must exhaust all available administrative remedies prior to filing this lawsuit.

I understand I am prohibited from bringing an in forma pauperis \awsuit if I have brought three or more
civil actions in a Court of the United States while incarcerated or detained in any facility, which lawsuits
are dismissed on the ground they were frivolous, malicious, or failed to state a claim upon which relief
may be granted, unless I am under imminent danger or serious physical injury.

I understand even if I am allowed to proceed without prepayment of costs, I am responsible for the entire
$350 filing fee and costs assessed by the Court, which shall be deducted in accordance with the law from the
inmate account by my custodian until the filing fee is paid.

Signed this 48 day of Cab loots) , 20 \4

(Day) {Month) (Year)

doh nc ( ky
| AYRE

U (Signature ofMaintiff)

WARNING: The Plaintiff is hereby advised any false or deliberately misleading information provided in
response to the following questions will result in the imposition of sanctions. The sanctions the Court may
impose include, but are not limbed to monetary sanctions and/or the dismissal of this action with prejudice.

ATC 1983 (Rev. 04/06) Page 5 of 5
Wellace Faris Unit

Case 4: 1S gucine% Atédcument
| Mvesae Ivy 77868
( pock:ahed aSFeb 201%

    

,
in,
iY
. . United States Courts
a Southern District of Texas
a FILE .
\. MAR 04 2019
| . avid J. Bradey, Clerk of Cour
\
é
y
| Tn The Uniked shies

 

I . o
southern bier Cow a '
7 ; p O, Bor & Gi@IO
Housdor Texas 71208.
= s , id

 

vote eg” Piano
